NELSON, Circuit Justice.
It is objected that the inuendo subjoined to the words in the first count: “has put his property out of his hands; if so, their store will be closed soon;” enlarges and extends the said words, and contains matters or charges not warranted by them, or by any of the words embraced in the count.
The office of the inuendo is to explain the words contained in the libel, and annex to them their proper meaning. It cannot enlarge or extend the sense of the expressions beyond their usual and natural import, unless something is put upon the record by way of introductory matter, with which they can be connected. Then, words which áre equivocal or ambiguous, or fall short in their natural sense of importing any libellous charge, may have fixed to them a meaning certain and defamatory, extending beyond their ordinary import. Rex v. Horne, Cowp. 682; Hall v. Blandy, 1 Younge & J. 480; Van Vechten v. Hopkins, 5 Johns. 211; Miller v. Maxwell, 16 Wend. 9.
In this case, the only introductory matter set out, besides the usual recitals in an action of slander, is, that the plaintiffs are merchants, engaged in trade and business under the firm of H. Beardsley & Co., with the usual colloquium; and the inuendo, in giving explanation and meaning to the words, connects them with the business character and relations of the plaintiffs.
We must, therefore, take the words set forth in the first count in the declaration as published of and concerning the plaintiffs in their character as merchants, and enquire whether, in that connection and under the circumstances stated, the inuendo has carried the meaning imputed beyond that warranted by the libellous charge. And, in doing so, we must look to the whole and every part of the libel, in order to ascertain the full extent of the injurious imputations, and to see how they would naturally be understood by the neighbors and acquaintances of the plaintiffs, *1183and especially by those with whom they were connected in business transactions. Looking at the libel, and the several injurious charges therein contained, with these considerations in view, we cannot say, as matter of law, that the words do not convey or could not have been intended to convey to those in whose presence they were published the meaning imputed to them. On the contrary, they may have been, published under-circumstances and in a way that would naturally convey to the hearer that meaning, especially if published with an intent to affect the credit of the plaintiffs as merchants, as charged in the declaration.
The counsel for the defendant selects a part of the words of the libel, and insists that they do not convey the meaning imputed. This might be admitted, and still the demurrer not be well taken. When the words are taken detached from the context, their meaning may be different from what it is when they are taken in connection with the text and the subject matter. The charge “has put his property out of his hands,” and nothing else, might be very innocent; and the words “if so, their store will be closed soon” might not necessarily import anything wrong or injurious. But, when those words are taken in connection with the charge that the plaintiffs had been sued, and that the wife of one of them was proceeding against him for a divorce and alimony, and the whole is published of and concerning them as merchants, and with the intent to affect their credit and standing in the community, a very different meaning attaches; and, for aught that we can see, to the full extent charged. That is, the jury may so find, if they believe the publication to have been made with a view to affect injuriously the credit and standing of the plaintiffs as traders and merchants. The same view, we think, applies to the second count, which need not be more particularly referred to.
There must be judgment for the plaintiffs, with leave to the defendant to amend.